DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rayman (US 2016/0231354) in view of Sterzbach (US 2017/0132840) and Apperson (US 2014/0375957). 

 Regarding claim 1, Rayman discloses a method for operating a test system for testing a device under test (see Abstract and paragraphs 0011, 0031, and 0042: method for performing a test using a measurement instrument and/test system to test a DUT/device under test), the method comprising:

assigning at least one measurement point of the device under test to an interface of the identified test device (see Abstract, Figs. 2 and 4, and paragraphs 0008, 0011, and 0040-0042: includes displaying an identifier for a particular connection point, i.e. measurement point, on a DUT);
generating a dynamic representation of a test configuration, wherein the generated dynamic representation is generated based on the identified test device and the assignment of the measurement point and the corresponding interface of the test device (see Abstract, Figs. 2 and 4, and paragraphs 0005, 0011, 0021-0024, 0029, 0036, and 0042: dynamically configurable instrument interface generates a dynamic representation of the test configuration in the display interface, it’s a dynamic textual representation of the test configuration based on test device interface instrument/probe and measurement point); 
wherein generating the dynamic representation of the test configuration comprises providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration (see Figs. 2 and 4 and paragraphs 0042: dynamic display provides a first connection between measurement interface of test device an a measurement point/pin of the device under test), adding a 

	Rayman does not expressly disclose wherein identifying the test device comprises automatically identifying the test device based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device; 
wherein the generated dynamic representation is generated based the assignment of the measurement points and the corresponding interfaces of the test device; 
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established. 

Sterzbach discloses a method that involves identifying a test device wherein identifying the test device comprises automatically identifying the test device based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device (see Abstract and paragraphs 0002-0003, 0010, 0012, 0016, 0018, and 0044: discusses using an image taken by a camera to identify the electrical device involved in testing, such as oscilloscopes and network testers, identification done via processor, discusses automatic analysis/identification).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman with the teachings of Sterzbach, i.e. using a camera 

Rayman and Sterzbach do not expressly disclose wherein the generated dynamic representation is generated based the assignment of the measurement points and the corresponding interfaces of the test device; and
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established.

Apperson discloses generating a dynamic representation of a test configuration wherein the generated dynamic representation is generated based the assignment of the measurement points and the corresponding interfaces of the test device (see Fig. 2 and paragraphs 0016 and 0022); and
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection was completed (see Fig. 2 and paragraphs 0016 and 0022).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman in view of Sterzbach with the teachings of Apperson, i.e. using a display to dynamically showing/instruction a plurality of test points to be connected between an DUT and a testing device and proceeding to show a subsequent 

Regarding claim 2, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein identifying the test device comprises identifying a type of the test device and/or a configuration of the test device (see Fig. 3 and 4 and paragraphs 0024-0025, 0038, and 0042: identifier for the host instrument includes identifying a type of measurement instrument, i.e. identified scope 1/oscilloscope, included identifying a particular connection point of the host instrument/configuration of the test device).

Regarding claim 3, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the generated dynamic representation of the test configuration comprises a first section and a second section, the first section is dynamically generated based on the identified test device, and the second section is dynamically generated based on the assignment of the measurement points and the corresponding interfaces of the test device (see Fig. 4 and paragraphs 0020-0025 and 0042: display includes a first region displaying connection information associated with DUT measurement points, i.e. the recited second section, and a second region displaying information associated with the connections/interfaces of the measurement instrument, i.e. the recited first section, furthermore the identification of the probe meets the limitations of the recited first section and the identification of the pin meets the limitations of the recited second section).
Regarding claim 5, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the second section comprises a dynamically generated representation including at least one of a representation of a measurement interface label, measurement setup information, connection information between the interface of the test device and the assigned measurement points of the device under test, information of an expected signal, or a representation of a button or key of the identified test device (see paragraphs 0020-0022, 0036, and 0042: display region includes information, i.e. measurement setup information, related to the measurement points of the DUT).

Regarding claim 6, Rayman, previously modified by Sterzbach and Apperson, further discloses a step of determining a test procedure for testing the device under test, the determined test procedure specifying a number of related measurement points at the device under test and/or a type of each related measurement point (see Fig. 2 and paragraphs 0026, 0036, 0037 and 0042, and claim 1 and 4: CV nMOSFET is the determined test procedure, specifics related measurement points and the type of each measurement point).

Regarding claim 7, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the assignment of the at least one measurement point of the device under test to the interface of the identified test device is dynamically adapted based on the determined test procedure (see Fig. 2 and paragraphs 0005, 0026, 0036, 0037, and 0042: CV nMOSFET is the determined test procedure, specifics related 

Regarding claim 8, Rayman, previously modified by Sterzbach and Apperson, further discloses a step of displaying the generated dynamic representation of the test configuration on a display (see Abstract, Fig. 4, and paragraphs 0011, 0021, 0025, and 0042).

Regarding claim 10, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the test device comprises at least one of an oscilloscope, a signal generator or a spectrum analyzer (see Abstract, Fig 3, and paragraphs 0024 and 0038).

Regarding claim 11, Rayman discloses an operation assistance apparatus (see paragraphs 0011 and 0031: apparatus and method for performing a test using a measurement instrument and/test system to test a DUT/device under test) comprising:
an interface for connection the operation assistance apparatus with a test device, the test device being configured to perform at least one test operation for testing a device under test (see Abstract, Fig. 1, and paragraphs 0010, 0017, and 0042); and 
a processor (see Abstract, Fig. 1, and paragraphs 0027-0028 and 0039: control circuit 120 meets the limitations of the recited processor) for identifying the test device connected to the operation assistance apparatus (see Abstract, Fig. 4, and paragraphs 0008, 0011, and 0040-0042: includes displaying an identifier for the host 
wherein the test device is automatically identified based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device, 
wherein generating the dynamic representation of the fest configuration by the processor providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration (see Figs. 2 and 4 and paragraphs 0042: dynamic display provides a first connection between measurement interface of test device an a measurement point/pin of the device under test), adding a new message or instruction related to the next step of a test when it is detected or confirmed that the first connection is established (see paragraph 0042). 

wherein the generated dynamic representation is generated based the assignment of the measurement points and the corresponding interfaces of the test device; and 
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established. 

Sterzbach discloses a method/system that involves identifying a test device wherein the test device is automatically identified based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device (see Abstract and paragraphs 0002-0003, 0010, 0012, 0016, 0018, and 0044: discusses using an image taken by a camera to identify the electrical device involved in testing, such as oscilloscopes and network testers, identification done via processor, discusses automatic analysis/identification).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman with the teachings of Sterzbach, i.e. using a camera to automatically identify the device, for the advantageous benefit of ensuring that the measurement instruments in the testing method of Rayman are properly identified as well as automatic the identification of all devices/connections in the testing process. 


wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established.

Apperson discloses generating a dynamic representation of a test configuration wherein the generated dynamic representation is generated based the assignment of the measurement points and the corresponding interfaces of the test device (see Fig. 2 and paragraphs 0016 and 0022); and
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection was completed (see Fig. 2 and paragraphs 0016 and 0022).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman in view of Sterzbach with the teachings of Apperson, i.e. using a display to dynamically showing/instruction a plurality of test points to be connected between an DUT and a testing device and proceeding to show a subsequent testing configuration after the first test has been completed, for the advantageous benefit of increasing the functionality of the instructional display so it can efficiently guide a user through several testing configurations. 


Regarding claim 12, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the processor is configured to identify a type of the test device and/or a configuration of the test device (see paragraphs 0024-0025, 0027-0028, 0038, and 0042: identifier for the host instrument includes identifying a type of measurement instrument, i.e. identified scope 1/oscilloscope, included identifying a particular connection point of the host instrument/configuration of the test device).

Regarding claim 13, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the processor is configured to generate the dynamic representation of the test configuration comprising a first section and a second section, the first section is dynamically generated based on the identified test device, and the second section is dynamically generated based on the assignment of the measurement points and the corresponding interfaces of the test device (see Fig. 4 and paragraphs 0020-0025 and 0042: display includes a first region displaying connection information associated with DUT measurement points, i.e. the recited second section, and a second region displaying information associated with the connections/interfaces of the measurement instrument, i.e. the recited first section, furthermore the identification of the probe meets the limitations of the recited first section and the identification of the pin meets the limitations of the recited second section).

Regarding claim 15, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the processor is configured to generate the second section comprising a dynamically generated representation including at least one of a 

Regarding claim 16, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the processor is configured to determine a test procedure for testing the device under test, the determined test procedure specifying a number of related measurement points at the device under test and/or a type of each related measurement point (see Fig. 2 and paragraphs 0026, 0036, 0037 and 0042, and claim 1 and 4: CV nMOSFET is the determined test procedure, specifics related measurement points and the type of each measurement point).

Regarding claim 17, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein the processor is configured to dynamically adapt the assignment of the at least on measurement point of the device under test to the interface of the identified test device based on the determined test procedure (see Fig. 2 and paragraphs 0005, 0026, 0036, 0037, and 0042: CV nMOSFET is the determined test procedure, specifics related measurement points and the type of each measurement point, displayed connections are dependent on the user’s desired measurement/test).
Regarding claim 18, Rayman, previously modified by Sterzbach and Apperson, further discloses a display for displaying the generated dynamic representation of the test configuration (see Abstract, Fig. 4, and paragraphs 0011, 0021, 0025, and 0042).

Regarding claim 20, Rayman, previously modified by Sterzbach and Apperson, further discloses wherein a test system comprising the apparatus of claim 11, details of claim 11 previously discussed above, and a test device comprises at least one of an oscilloscope, a signal generator or a spectrum analyzer (see Abstract, Fig 3, and paragraphs 0024 and 0038).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rayman (US 2016/0231354) in view of Sterzbach (US 2017/0132840), Apperson (US 2014/0375957), and Okawa (US 2006/0273807).

Regarding claim 4, Rayman discloses wherein the instrument labeling may show a dynamically generated representation of a simplified circuit diagram so the user can understand what connections must be made between the instrument and the DUT and wherein the first section displays information related to the host test measurement connections (see Title, Abstract, and paragraphs 0005 and 0023-0025). 
 
Rayman, Sterzbach, and Apperson do not expressly disclose wherein the first section comprises a dynamically generated representation of a front plate of the identified test device.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman in view of Sterzbach and Apperson with the teachings of Okawa, i.e. providing a visual representation of the front plate of the measurement instrument, so that the a user can clearly see the connects to the input channels of the test and measurement instrument/oscilloscope. 

Regarding claim 14, Rayman discloses wherein the processor is configured to generate instrument labeling showing a dynamically generated representation of a simplified circuit diagram so the user can understand what connections must be made between the instrument and the DUT and wherein the first section displays information related to the host test measurement connections (see Title, Abstract, and paragraphs 0005, 0023-0025, 0027-0028 and 0039). 

Rayman, Sterzbach, and Apperson do not expressly disclose wherein the first section comprises a dynamically generated representation of a front plate of the identified test device.

Okawa discloses a block diagram showing a measurement system and its connections wherein the diagram shows a generated representation of a front plate of the test device (see Abstract, Fig. 1, and paragraphs 0019-0020 and 0027).
. 
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rayman (US 2016/0231354) in view of Sterzbach (US 2017/0132840), Apperson (US 2014/0375957), and Holzinger (US 2018/0180293).

Regarding claim 9, Rayman, Sterzbach, and Apperson do not expressly disclose a step of zooming a predetermined area of the generated representation of the test configuration.

Holzinger discloses a control unit with a display that includes a step of zooming a predetermined area in relation to its displayed/generated information (see paragraphs 0021 and claims 1 and 16: discloses a display device that allows for a step of zooming in on its displayed information). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman in view of Sterzbach and Apperson with the teachings of Holzinger, i.e. zooming in on a predetermined area of the generated information, for the advantageous benefit of enhancing the visibility of the displayed information. 
Regarding claim 19, Rayman, Sterzbach, and Apperson do not expressly disclose wherein the display is configured to zoom a predetermined area of the generated representation of the test configuration.

Holzinger discloses a control unit with a display device that is configured to zoom a predetermined area in relation to its displayed/generated information (see paragraphs 0021 and claims 1 and 16: discloses a display device that is configured to zoom in on its displayed information). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rayman in view of Sterzbach and Apperson with the teachings of Holzinger, i.e. configuring the display so that is it capable of zooming in on a predetermined area of the generated information, for the advantageous benefit of enhancing the visibility of the displayed information. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon (US 4207611) discloses a test device that display a next test in a sequence of test in response to the exablished connection of a current test. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865